Case 1:17-cr-00183-TWP-TAB Document 153 Filed 08/04/20 Page 1 of 2 PageID #: 1307




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                              )
                                                         )
                          Plaintiff,                     ) CASE NO. 1:17-cr-00183-TWP-TAB
                                                         )
          vs.                                            )
                                                         )
  BUSTER HERNANDEZ,                                      )
                                                         )
                           Defendant.                    )

                 UNOPPOSED MOTION TO CONTINUE SENTENCING HEARING

          Defendant, Buster Hernandez, by counsel, Mario Garcia, for his Unopposed Motion to

  Continue Sentencing Hearing, respectfully represents to the Court as follows:

          1.       This matter is currently set for a Sentencing Hearing on September 11, 2020 at 9:00

  a.m.

          2.       Due to the uncertainty of travel and availability for the multitude of the

  Government’s Witnesses, undersigned counsel would respectfully ask that the Court continue the

  Defendant’s Sentencing hearing to December 11, 2020, which date is available and agreeable to

  the parties.

          3.       Additionally, the Defendant continues to engage in post-conviction fact-finding

  which has led to a substantial amount of information which the Court may find relevant when

  weighting the Section 3553(a) factors at sentencing. Due to the ongoing pandemic, the parties

  have been unable to complete this investigation.

          4.       The Plaintiff’s counsel, Tiffany Preston does not object to this request.

          5.       Undersigned counsel has discussed the need for this continuance with the

  Defendant, and the Defendant agrees to the continuance.
Case 1:17-cr-00183-TWP-TAB Document 153 Filed 08/04/20 Page 2 of 2 PageID #: 1308




            WHEREFORE, Defendant, Buster Hernandez, by counsel, respectfully request that the

  Court grant his Unopposed Motion to Continue the Sentencing Hearing and for all other just proper

  relief.



                                                 Respectfully submitted,

                                                 BRATTAIN MINNIX GARCIA


                                                 By:__/s/ Mario Garcia_______________
                                                 Mario Garcia, #21638-49
                                                 Attorney for Defendant
                                                 One Indiana Square, #2625
                                                 Indianapolis, IN 46204
                                                 (317) 231-1750
                                                 mario@bmgindy.com




                                   CERTIFICATE OF SERVICE
            I hereby certify that on the 4th day of August, 2020, a copy of the foregoing was filed

  electronically. Notice of this filing will be sent to the following parties by operation of the Court=s

  electronic filing system. Parties may access this filing through the Court’s system.



                                                 /s/ Mario Garcia
                                                 Mario Garcia
